DETAILED ACTION
Applicant’s amendment and remarks received 02 September 2022 have been fully considered.  Claim 20 is therefore allowed with the additional limitations included.  Claims 1-11 and 13-19 have been allowed for reasons set forth in previous Office actions.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-11 and 13-19 are allowed for the reasons set forth in the previous Office action mailed 13 June 2022.
Claim 20 is allowed.  The prior art of record fails to disclose or reasonably suggest a fiber optic ferrule comprising a main body having a plurality of optical fiber receiving members therein, each of the plurality of optical fiber receiving members configured to receive an optical fiber therein, a surface on the main body in optical alignment with the plurality of optical fiber receiving members, and an alignment structure extending from the surface inward into the main body, the alignment structure having a first portion extending between two second portions, the second portions being on opposite sides of the first portion, wherein the alignment structure is configured to fit with a corresponding mating alignment structure of an optical transceiver component, the corresponding mating alignment structure having a similar configuration as the alignment structure of the fiber-optic ferrule in addition to the accompanying features of the independent claim.  
A close prior art of record is previously discussed U.S. Patent 2014/0112622 to Lin.  Lin teaches an alignment structure having two round portions to be mated into round holes in an optical connector and ferrule system in Figure 3.  But Lin fails to teach the two round portions to have another portion extending between to form a single piece alignment structure as claimed by Applicant and shown in Applicant’s Figures 1 and 3.
Therefore, claims 1-11 and 13-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874